Title: July 24. 1786. Monday.
From: Adams, John
To: 


       Went with Mr. Bridgen, Col. Smith, Mrs. Smith, to The Hide in Essex, the Country Seat of Brand Hollis Esqr. We breakfasted at Rumford, and turned out of the Way to see the Seat of Lord Petre at Thorndon. Mr. Hollis prefers the Architecture of this House to that at Stow, because it is more conformable to Paladio, his Bible for this kind of Knowledge. There are in the back Front six noble Corinthian Pillars. There is a grand Saloon unfinished in which are many ancient Pictures, one of Sir Thomas More, his Wife and two Daughters, with a Group of other Figures. There is in another Appartment, a Picture of the Cornaro Family by Titian. This House is vast, and the Appartements are grand and the Prospects from the Windows are extensive and agreable. The furniture is rich and elegant. The Pictures of King James the 2d, of Lord Derwentwater who was beheaded in 1715, as well as many others besides that of Sir Thomas More, shew that the Family is Catholick. The Library shews this more fully as the Books are generally of that kind, but the Chapel furnishes full proof. The Library is semicircular, with Windows and Mahogany Collonades, very elegant, but contrived more as an ornamented Passage to the Chappell, than for Study. There are two Stoves, but at neither of them could a Student be comfortable in cold Weather. I might talk of Glades and Forrests, Groves and Clumps, with which this House is surrounded like all other Palaces of the kind.
       We dined at the Hide, with Mr. Brand Hollis and his Sister Miss Brand. This is a curious Place. The House is the Residence of an Antiquarian, as most of the Apartments as well as the great Hall, sufficiently shew. I will perhaps take a List of all the Antiques in this Hall. The most interesting to me is the Bust of my Friend as well as Mr. Brands Friend, the late Thomas Hollis Esq., in beautifull white Marble.
       
       This House which is a decent handsome one was the Seat of Mr. Brands Father, and the Chamber where We lodge, is hung round with the Portraits of the Family. It is at the End of the House, and from two Windows in front and two others at the End, We have a pleasant View of Lawns and Glades, Trees and Clumps and a Piece of Water, full of Fish. The Borders, by the Walks, in the Pleasure Grounds, are full of rare Shrubbs and Trees, to which Collection America has furnished her full Share. I shall here have a good Opportunity to take a List of these Trees, Shrubbs and Flours. Larches, Cypruses, Laurells are here as they are every where. Mr. Brand Hollis has, planted near the Walk from his Door to the Road, a large and beautifull Furr, in Honour of the late Dr. Jebb his Friend. A Tall Cyprus in his Pleasure Grounds he calls General Washington, and another his Aid du Camp Col. Smith.
      